Citation Nr: 1825262	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 7, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2014, the Veteran was granted a TDIU as of July 7, 2010.  However, the Veteran has stated that he wants a TDIU as of December 31, 2008, which is the date he first received VA disability benefits.  Since the RO did not assign the maximum benefit possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDING OF FACT

During the appeal period, the Veteran's service-connected disorders have reduced his capacity to perform physically demanding work, but are not severe enough to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to July 7, 2010, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private treatment records, and VA examinations are associated with the claims file.   Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

TDIU

The Veteran has previously been granted a TDIU as of July 7, 2010, which is the date he was granted a 50 percent rating for posttraumatic stress disorder.  However, he asserts that the combined effects of his other service-connected disabilities have prevented him from obtaining and maintaining gainful employment since the start of his VA disability benefits on December 31, 2008.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.   

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Initially, the Board notes that the Veteran is service-connected during this time period for nephropathy (60 percent); diabetes mellitus, type II (10 percent prior to February 9, 2009, and 20 percent thereafter); right lower extremity peripheral neuropathy (10 percent); left lower extremity peripheral neuropathy (10 percent); erectile dysfunction (noncompensable from December 11, 2009); tinnitus (10 percent); and bilateral hearing loss (noncompensable from February 19, 2010).  His service-connected disabilities meet the percentage requirements for a schedular TDIU during the entire appeal period as he has a single service-connected disability ratable at 60 percent and a combined 70 percent rating from December 31, 2008.  

After a review of the competent evidence of record, however, the Board concludes that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Specifically, the Board concludes that without consideration of the PTSD, the Veteran was still able to perform both physical and sedentary work.  

Initially, the Board notes that there has been no evidence presented that the Veteran's erectile dysfunction, tinnitus, and noncompensable bilateral hearing loss impeded his ability to obtain or maintain a job.  In fact, when the Veteran submitted a his application for a TDIU in August 2011, he only listed his PTSD and his back and leg conditions as preventing him from securing or following employment.

As for the Veteran's diabetes and associated bilateral lower extremity neuropathy, the conditions were stable and not severe enough to warrant a finding of unemployability during the appeal period.  During a November 2009 VA examination, the Veteran reported walking 2 miles a day and his A1C was well-controlled through diet and exercise.  Additionally, a physician noted in December 2008 that the Veteran's diabetes was "controlled."  With respect to his peripheral neuropathy, a December 2008 musculoskeletal examination indicated that the Veteran maintained full range of motion, symmetric strength, and normal muscle tone without any atrophy or abnormal movement.  These findings are in agreement with a February 2009 neurological examination where the physician noted that the Veteran was well-coordinated with normal strength testing in all extremities and unremarkable sensory testing.  The Board acknowledges that during a December 2009 peripheral nerves VA examination, he reported tingling, numbness, and pain.  However, such symptoms are not constant as shown by a May 2010 medical record indicating no tingling, numbness, swelling, or joint paints.  Furthermore, an August 2010 diabetes foot examination contained only normal sensory findings.

The Veteran's most disabling condition during the appeal period was his nephropathy.  For example, in June 2009, the Veteran was hospitalized for pyelonephritis, which is a kidney infection.  During a December 2009 VA examination, he reported having to frequently use the bathroom.  Additionally, he reported tiredness, weight gain, and weight loss.  He urinated 7 to 8 times per day and 4 to 5 times per night.  He also had difficult with pain, urine leakage, and recurrent urinary tract infections.  Therefore, the Veteran's employment would undoubtedly require him to have regular access to a bathroom.  

Despite the Veteran's physical limitations, the Board finds that the Veteran's education and experience in power plant and fuel yard equipment operations would offer him the skills to perform both physical and sedentary work.  Although the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, the Veteran did not mention in his submissions to the VA what jobs, if any, he has applied to during the appeal period.  As it stands, the Veteran appears not to have attempted to find work in either the private or public sector that may be accommodating to his disabilities.  

The Board has also considered the statements from the Veteran which indicate that he has employment limitations.  However, his limitations mostly stem from his PTSD, which was not service-connected during the time period on appeal.  For example, in a June 2012 statement for his initial TDIU claim, he referenced an inability to focus and concentrate as well as problems sleeping.  All of these symptoms have been attributed to his PTSD.  The Veteran has not specifically explained how his service-connected conditions other than PTSD would preclude him from gainful employment.  

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service-connected disabilities prior to July 7, 2010, the appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

A TDIU prior to July 7, 2010, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


